Citation Nr: 1420190	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-15 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

M. Marotta


INTRODUCTION

The Veteran served on active duty from June 1964 to August 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In June 2013, the Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Veteran was afforded several VA examinations in connection with his TDIU claim, none of these examinations addressed whether the Veteran's service-connected disabilities taken together render him unemployable.  In addition, during the pendency of this appeal, service connection was granted for an additional disability; coronary artery disease, evaluated as 30 percent disabling, effective form June 15, 2011.  

The Veteran also indicated that he believes his service-connected disabilities have gotten worse during the pendency of this appeal.  As the Veteran's last VA examinations were completed in June 2011, prior to the grant of service connection for coronary artery disease, the Veteran should be afforded another VA examination to determine whether the Veteran's service-connected disabilities, either singly or taken together, render him unable to secure of follow a substantially gainful occupation.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records since December 2011.  

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination regarding the Veteran's TDIU claim.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted. 

Thereafter, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities (PTSD; coronary artery disease; diabetes mellitus, with erectile dysfunction; left carpal tunnel syndrome with left median neuropathy; bilateral tinnitus; and bilateral hearing loss), either singly or taken together, render him unable to secure or follow a substantially gainful occupation. 

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



